Title: To James Madison from William Cocke, 4 December 1808
From: Cocke, William
To: Madison, James



Dear Sir,
State of Tennessee Buns Station 4th. Decembr. 1808

Your Goodness Will absolve me from the Sensure and Imputation of Arrogance and atrribut to me no other than the real motive I have in view in dareing to drop you a hint of what I hear frequently mentioned in this State and advertising you of what appears to me to be much desired hear.  I wrote you Some time past of Our Desire to See you in the Presidencial Seat.  I know that it was from motives of delicacy and a dislike to Correspond on that Subject that you Omited to Say any thing to me in return.  However much I may esteem you the Cause we have often Struggled to Geather to Surport is at least equelly dear to me & I know you will pardon the freedom I take in Nameing to you that a Vast Number of your friends look towards you with Confidence that the Hono. John Quinsey Adams who So eminently distinguished himself in Surport of the present administration, will not be Over lookd. or for Gotten by you.  In this I only do Justice to a Virtuous man by nameing to you the high Sense my fellow Citizens entertain of his worth and the unbounded Confidence they place in you that you will Appreciate or at least reward with your Confidence and favour the merit of that Illustrious man.  In deed Sir I hear many of Your friends Speak of him in the highest terms and even express a desire to See him Secretary of State.  I look with Confidence to See you exalted to the first Station in Our Country and rely on your liberality to attribut to me no Other Cause for the Great liberty I now take but a real desire of Communicating to you what I believe to be a publick Sentiment not the least doubting that you will appreciate every Good intention to wards you & our beloverd County and as in all Things As to you Shall Seem right.  Your Sure friend

Wm. Cocke

